Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 5/27/2022, Applicant amended the Claims and specification and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 6/30/2021, with a priority to JP 2020-116594 filed 07/06/2020.
Claim(s) 1-18 are pending for examination. Claim(s) 1, 17, 18 is/are independent claim(s).

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 
Suggested possible titles: 
1 - “Selecting external font for use in a web page component based on a usage pattern of external fonts” 
2 - “Representing a web page using external fonts stored on an external server”
3 - “Representing a web page using external fonts”
4 – Applicant’s choice, but the title should contain at least the words: “font”, “web”, and “external”. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “comparison” of Claims 1, 17, 18.
The recited “greater than” of Claim 10. The specification discloses “greatest” ¶ [0041], “descending”, and “rank” ¶ [0052], but not “greater than”. 
The Specification does not mention the recited terms.  Thus, there is no support or antecedent basis for the recited term that allows the meaning of the term to be ascertained, as required in 37 CFR 1.75(d)(1).
For the phrase “greater than”, the applicant may amend the specification to include the term and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 
For the phrase “greater than”, Since the original claims are part of the original specification and the term was in the original claims, the specification may be amended to include the term without introducing new matter into the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “comparison of a usage pattern of each of the plurality of external fonts in the web page”. 
The specification does not disclose a “comparison”, nor does the specification disclose any form of the word “compare”, such as “comparing” or “compared”. 
The specification discloses “usage pattern” in the abstract, original claims 1, 17, 18 and the following paragraphs: [0008, 09, 24, 29, 30, 48, 51, 81]. Of these paragraphs only paragraphs [0030] and [0051] gives a description of how the usage pattern is calculated. 
The specification discloses “descending order” ¶ [0052], “decrease” ¶ [0055], and “matched” ¶ [0060]. These terms may imply that a “comparison” is made, but the specification does not specifically mention any “comparison” or how the “comparison” is done.  
However, the specification does not disclose the claimed “comparison of a usage pattern of each of the plurality of external fonts in the web page”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell). 

Claim 1: 
	Kandari teaches: 
An information processing apparatus configured to execute an application containing a first component for displaying a … page and a second component different from the first component [Figs. 4, 5, 7] (text frame A, B, C, and D are all different components), the information processing apparatus comprising:
one or more processors [¶ 0042, 47, 104-107] (system with processor, memory, and software instructions); and 
one or more memories including instructions that, when executed by the one or more processors [¶ 0042, 47, 104-107] (system with processor, memory, and software instructions), cause the apparatus to:
select, in a case where a plurality of external fonts that is externally acquired is used in a … page displayed in the first component, a font for use in the second component from the plurality of external fonts based on a comparison of a usage pattern of each of the plurality of external fonts in the web page [¶ 0074, 76] (font resizing factors for each of the text frames with text of the same size in the original document are compared, and the smallest font resizing factor for the set of text frames with the same font size in the original document is selected, new font sizes are “external fonts”, evaluating the original text frame is a “usage pattern”, comparing different frames is a “comparison”) [¶ 0078] (weights may be used to determine which of the resized text frames should have the same font resizing factor in the document with the new layout, as opposed to applying common font resizing factors to the text frames that include the same font sizes) [¶ ] (); and
perform drawing in the second component using the selected external font [¶ 0066, 94] (output document is “perform drawing”).

Kandari teaches, but Howell also teaches: 
	… external fonts … [¶ 0006, 30, 37-38, 46-49] (common font subset is a font file containing the most commonly-used fonts and characters on a web page loaded by a web browser)

Kandari fails to teach, but Howell teaches: 
	… web {page} … 
… web {page} … 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell, with a reasonable expectation of success. 
	The motivation for this combination would have been to decrease download times and reduce user frustration [Howell: ¶ 0003].

Claim 2: 
	Kandari teaches: 
The information processing apparatus according to claim 1, wherein the information processing apparatus selects the font for use in the second component based on a display size of a character string to which an external font included in the plurality of external fonts is applied in the web page [¶ 0066, 94] (the new layout is output with a layout (e.g., document size) that matches a display size of the display).
	
Claims 17, 18: 
Claim(s) 17, 18 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 17 is a “method” claim, Claim 1 is a “system” claim and Claim 18 is a “medium” claim, but the steps or elements of each claim are essentially the same. 

Claim(s) 4, 6, 11, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell) in view of DiTullio; Jeff et al. US Pub. No. 2018/0314513 (DiTullio).
Claim 4: 
	Kandari and Howell teach all the elements show above.
Kandari, Howell fail to teach, but DiTullio teaches: 
The information processing apparatus according to claim 1, wherein the information processing apparatus selects the font for use in the second component based on a decoration applied to a character string to which an external font included in the plurality of external fonts is applied in the web page [¶ 0017] (font style, size, and color).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell and the method of webview modifications in DiTullio, with a reasonable expectation of success. 
	The motivation for this combination would have been to “make modifications to an application without altering the main program code of the application” [DiTullio: ¶ 0004].

Claim 6: 
	DiTullio teaches: 
	The information processing apparatus according to claim 4, wherein the decoration is an underscore, a use of a bold typeface, a character color, a character background color, or an animation [¶ 0017, 37] (font style, size, and color, italicized) [¶ 0037] (animation).
	Style options such as: “bold typeface, a character color, and a character background color” are well known aspects of font style and would be included in the font style described in DiTullio. 
As evidence see: Scapa; James R. et al. US 20170364481 [¶ 0034] (font, size, color, style (e.g., bold, italic, underscore, caps, etc.), and background color) [¶ 0028] (webview). 

Claim 11: 
	DiTullio teaches: 
	The information processing apparatus according to claim 1, wherein the first component is a WebView component [¶ 0017] (after a URL is loaded within a webview, makes modifications to web content, such as changing the font style, size, and color of the webpage title) [¶ 0024-26, Fig. 2] (modifications to the visual elements of the web content, such as changing the font style, size, and color of the webpage title).
	
Claim 12: 
	DiTullio teaches: 
The information processing apparatus according to claim 1, wherein the second component is a graphical user interface (GUI) component that does not display a web page [¶ 0024-26, Fig. 2] (modifications to the visual elements of the web content, such as changing the font style, size, and color of the webpage title, title of the web page is not displayed in the web page).
	
Claim 14: 
	DiTullio teaches: 
The information processing apparatus according to claim 1, wherein the external font selected by the information processing apparatus is applied to a description of the application [¶ 0024-26, Fig. 2] (modifications to the visual elements of the web content, such as changing the font style, size, and color of the webpage title, title of the web page is “a description”).
	
Claim 15: 
	DiTullio teaches: 
	The information processing apparatus according to claim 1, wherein the information processing apparatus selects the external font that is described first in a code of the web page as the font for use in the second component [¶ 0024-26, Fig. 2] (modifications to the visual elements of the web content, such as changing the font style, size, and color of the webpage title).
	
Claim 16: 
	DiTullio teaches: 
	The information processing apparatus according to claim 1, wherein the external font is a web font [¶ 0017, 37] (font for web page, webview).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell) in view of Hiratsuka; Motoki US Pub. No. 2015/0215653 (Hiratsuka).
Claim 3: 
	Kandari and Howell teach all the elements show above.
	Kandari teaches: [¶ 0066, 94] (the new layout is output with a layout (e.g., document size) that matches a display size of the display) [¶ 0030, 38, 63, 71] (new font size is calculated by multiplying the original font size with the font rescaling factor calculated for that original font size). 

Kandari, Howell fail to teach, but Hiratsuka teaches: 
The information processing apparatus according to claim 1, wherein the information processing apparatus selects the font for use in the second component based on a product of a character size of a character string to which an external font included in the plurality of external fonts is applied in the web page and a number of characters of the character string [¶ 0008-09, 32-34] (computes the size of the first file based on the number of characters and character size of the character image).
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell and the method of creating and drawing fonts in Hiratsuka, with a reasonable expectation of success. 
	The motivation for this combination would have been because the “create a document file for drawing a picture finely, without increasing file size” and making the file size easily computable [Hiratsuka: ¶ 0060, 62, 68].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell) in view of Li; Hang et al. US Pub. No. 2006/0277173 (Li).
Claim 5: 
	Kandari, Howell teach all the elements show above.
	Kandari, Howell fail to teach, but Li teaches: 
The information processing apparatus according to claim 1, wherein the information processing apparatus selects the font for use in the second component based on a product of a display size of a character string to which an external font included in the plurality of external fonts is applied in the web page and a coefficient of a decoration applied to the character string [¶ 0050, 55, 64] (four binary features that represent the normalized font size of the component) [¶ 0089-92] (table for font features, table has coefficient for decoration) [¶ 0045] (coefficient) [¶ 0065-75] (bold, underline, color). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell and the method of displaying content in Li, with a reasonable expectation of success. 
	The motivation for this combination would have been useful for extracting document information for processing tasks [Li: ¶ 0002].

Claim(s) 7, 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell) in view of Nelson; Paul Damian US Pub. No. 2015/0088847 (Nelson).
Claim 7: 
	Kandari and Howell teach all the elements show above.
Kandari, Howell fail to teach, but Nelson teaches: 
	The information processing apparatus according to claim 1, wherein the information processing apparatus selects one of the plurality of external fonts as the font for use in the second component [¶ 195, 206, 213] (download custom fonts).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell and the method of customizing a display in Nelson, with a reasonable expectation of success. 
	The motivation for this combination would have been so content “may be more obvious, noticeable, or aesthetically appealing to an end user” [Nelson: ¶ 0140, 208].

Claim 8: 
	Nelson teaches: 
The information processing apparatus according to claim 1, wherein, in a case where the application contains a third component, the information processing apparatus selects respective external fonts, from the plurality of external fonts, for use in the second and third components, the external fonts being different from each other [¶ 195, 206, 213] (download custom fonts).

Claim 13: 
Nelson teaches: 
The information processing apparatus according to claim 1, wherein the application is a browser application, wherein the first and second components are each a tab [¶ 0008-13] (Similar customized font or images may be applied to the content of a tab of the browser) [¶ 0100-102, Fig. 3d] (customized font in a web browser, for example, in an address bar or tab of the browser), and
wherein the information processing apparatus selects a font for use for a tab title of the second component [¶ 0186] (change title font).
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandari; Pragya et al. US Pub. No. 2021/0064691 (Kandari) in view of Howell; Gareth Alan et al. Us Pub. No. 2010/0218086 (Howell) in view of Nelson; Paul Damian US Pub. No. 2015/0088847 (Nelson) in view of Li; Fang US Pub. No. 2020/0401758 (Li 2).
Claim 9: 
	Kandari, Howell, Nelson teach all the elements show above.
	Kandari, Howell, Nelson fail to teach, but Li 2 teaches: 
The information processing apparatus according to claim 8, wherein the information processing apparatus selects the external fonts for use in the second and third components based on display sizes of character strings displayed in the second and third components and decorations applied to the character strings displayed in the second component [¶ 0050, 55, 64] (four binary features that represent the normalized font size of the component) [¶ 0089-90] (table for font features). 

Li 2 also teaches: [¶ 0071] (font size commonly used, statistics)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of text frame modifications in Kandari and the method of viewing documents on the web in Howell and the method of customizing a display in Nelson and the method of displaying content in Li, with a reasonable expectation of success. 
	The motivation for this combination would have been useful for extracting document information for processing tasks [Li 2: ¶ 0002].

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All objections and rejection to the intervening claims and the 112 second rejection for claim 1 would have to be overcome as well. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 4: 
Nagahara, Atsushi et al. US 20050102617 teaches: [Fig. 4] (weighting factor) [Fig. 15] (size, weight, comparison of layout, font size is part of that; weighting coefficients of the layout attributes). 
Harrington; Steven J. US 20070133842 teaches: [¶ 140, 162, 201-205, 225] (weighting) [¶ 178-179, 214, 225, 225] (bold, underline, strikethrough, italic). 
Xu; Jianbo et al. US 20150070361 teaches: [¶ 0032, 43] (adjust a first font size of the first target character according to the pattern adjustment range corresponding to the first target character).

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Sinn; Richard et al. US 20170255597 teaches: digital font selection system ranks additional digital fonts based on general popularity (e.g., the total number of times a particular digital font has been utilized by a single computing device or a plurality of computing devices).
Talton; Jerry O. et al. US 20160292275 teaches: determine the popularity of the design properties in the selected examples, "find pages with the most frequently used fonts in the result set", "find pages with the most frequently used rare fonts in trendset", "find pages with colors similar to trend set”, fonts similar to trend set. 
Naik; Devang K. et al. US 20110289407 teaches: [¶ 0006] (Based on the font selected or the type of document selected, a font recommendation engine automatically recommends a set of one or more fonts to the user according to a statistical model of font usage).
DiTullio; Jeff et al. US Pub. No. 2018/0314513 (DiTullio) teaches: [¶ 0017] (redirect a webpage launched within a webview of a mobile application to instead load the updated version of the webpage, HTML, CSS, JavaScript) [¶ 0024-26, Fig. 2] (modifications to the visual elements of the web content, such as changing the font style, size, and color of the webpage title) [¶ 0027] (present the modified webview content in the webview of mobile application)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Title: 
The applicant argues that the amended title does “clearly indicate the invention to which the claims are directed” (response page 9). 
The examiner respectfully disagrees. 
The title does not indicate much of anything about the invention or the claims.  
The title sates: 
INFORMATION PROCESSING APPARATUS FOR EXECUTING APPLICATION, INFORMATION PROCESSING METHOD, AND STORAGE MEDIUM
An “Information Processing Apparatus” could describe most of the applications filed at the patent office. The claims recite selecting an external font for a web page based on a usage pattern of external fonts, the title should reflect this. 
The title does not use the words: “font”, “web”, and “external”, but the title should contain at least the words: “font”, “web”, and “external”. 
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 
Suggested possible titles: 
1 - “Selecting external font for use in a web page component based on a usage pattern of external fonts” 
2 - “Representing a web page using external fonts stored on an external server”
3 - “Representing a web page using external fonts”
4 – Applicant’s choice, but the title should contain at least the words: “font”, “web”, and “external”. 

Specification Objection: 
The applicant argues that the “greater than” of claim 10 is found in ¶ [0052] of the specification (response page 9). 
The examiner respectfully disagrees. 
Paragraph [0052] recites: 
[0052] In a second exemplary embodiment, a different external font is selected for each GUI component other than a WebView component from external fonts used in a web page as an external font for use in the GUI component other than the WebView component. Specifically, the external fonts used in the web page are arranged in descending order of the impression, and the GUI components other than the WebView component are also arranged in descending order of the impression. Then, each external font is applied to the component of the same rank.

Paragraph [0052] uses the term “descending” and “rank” which may imply, in some but not all situations, that one font is “greater than” another. But “arranged in descending order of the impression” and “rank” is not the same thing as “greater than”. 
The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 
Since the original claims are part of the original specification and the term was in the original claims, the specification may be amended to include the term without introducing new matter into the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov